The State of TexasAppellee/s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 13, 2014

                                    No. 04-14-00060-CR

                                     John DONOHUE,
                                         Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR3514
                       Honorable Raymond Angelini, Judge Presiding


                                       ORDER
        Appellant’s motion for extension of time to file an amended brief is granted. We order
the brief due May 19, 2014.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of May, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court